DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 1 recites “the form”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-25 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0000292).
With respect to the limitations of claim 15, Park teaches a cooking device (title, Oven), comprising: a cooking chamber (Figs 1-4, cooking compartment 20, 0085) for cooking a product; and an optical sensor module (Figs 3-9, monitoring unit 100, camera module 110, 0112) configured to detect a property of the product (0018, 0025-0028), said sensor module being reversibly removable (Fig 7, first housing 140, camera module 110, second housing 150, first and second coupling hooks 147, 153, first and second coupling grooves 148, 154, 0125, 0126, 0134-0139).
With respect to the limitations of claim 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 30, 31, 32, 33 and 34, Park teaches the cooking device constructed in the form of an oven (Figs 1-4, oven 1, 0083); the sensor module (100) includes a sensor (Fig 7, camera module 110, camera 112, 0140); the sensor is a member selected from the group consisting of an optical sensor (camera 112), an NIR sensor, and a pyrometer; the optical sensor is a camera (camera 112); the sensor is configured to record data selected from the group consisting of visual information (0018, 0024-0026), temperature information, and information about a composition of the product; the sensor module includes an electronics unit for processing data (Fig 11, cable 200, micom 300, 0141, 0157-0161) from the sensor; the sensor module includes a data transmission apparatus (Figs 6-8, 0114, communication board 120 which transmits information on the image taken by the camera module 110 to an external device and may receive information from the external device) configured to transmit data from at least one of the sensor and the electronics unit; the data transmission apparatus (communication board 120, 0114) transmits the data to the cooking device and/or an external receiver; the external receiver is a router or a mobile terminal (0262, external device 1000 may generally be a mobile device); the data transmission apparatus includes a corded (Fig 11, cable 200, 0169-0171) and/or cordless transmission (Figs 32-34, 0263, wired network, wireless network); the sensor module includes a housing having a grip element or a holding section (Figs 4-8, housing 140 having outside surfaces that can be used as grip elements or holding section); the sensor module includes a device for cooling (cooling fan 130, 0123) a temperature-critical component of the sensor module; the sensor module is arranged in an effective range of a cooling system (cooling fan 130) of the cooking device; further comprising a door (Fig 1-4, door 40, 0086) for closing the cooking chamber, said sensor module (110, 112) being arranged in an installation position (Fig 4, corresponding portion 42a, 0146) on the door; the sensor module (110, 112) is arranged in an installation position in a region (corresponding portion 42a) surrounding the cooking chamber and including an opening (opening in door 40 for transparent portion 42, 0087) for detecting a property of the product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 27, 28 and 29 are rejected under 35 U.S.C. 103 as being obvious over Park (US 2017/0000292) as applied to claim 15, further in view of Pfaffinger (US 2016/0366314).
With respect to the limitations of claim 26, 27, 28 and 29, Park teaches the sensor module includes a housing (Fig 7, first and second housings 140, 150, 0148), a data transmission apparatus (communication board 120, 0114) configured to transmit data at least from the sensor (camera module 110, camera 112), said housing being configured to accommodate the sensor (112) and the data transmission apparatus (120).  Park disclose the claimed invention except for the sensor module includes an electrical power supply; the electrical power supply is a power storage system; the power storage system is a battery or a capacitor; the sensor module housing being configured to accommodate the power supply.
However, Pfaffinger discloses the sensor module (Figs 1-4, camera 60, 0027) includes an electrical power supply (Fig 2, battery 62, 0028); the electrical power supply is a power storage system (battery 62); the power storage system is a battery (battery 62) or a capacitor; the sensor module housing being configured to accommodate the power supply (battery 62 located inside housing 54) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking device of Park having a camera sensor module silent to battery power supply with the sensor module includes an electrical power supply; the electrical power supply is a power storage system; the power storage system is a battery or a capacitor; the sensor module housing being configured to accommodate the power supply of Pfaffinger for the purpose of providing a known portable power supply that may accordingly be used to power the camera during operation of the camera assembly (0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/26/2022